SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

353
CA 15-01151
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


NICHOLAS L. VASSENELLI, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

CITY OF SYRACUSE, ET AL., DEFENDANTS,
PMA MANAGEMENT CORP., AND CAROL WAHL,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


BOSMAN LAW FIRM, LLC, CANASTOTA (A.J. BOSMAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH MAZURE DIRECTOR WILKINS YOUNG & YAGERMAN, P.C., NEW YORK CITY
(DANIEL Y. SOHNEN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), entered March 4, 2015. The order granted the motion
of defendants PMA Management Corp. and Carol Wahl to dismiss the
amended complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying the motion in part and
reinstating the third and fourth causes of action against defendants
PMA Management Corp. and Carol Wahl, and as modified the order is
affirmed without costs.

     Same memorandum as in Vassenelli v City of Syracuse ([appeal No.
1] ___ AD3d ___ [Apr. 29, 2016]).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court